DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Feb 11, 2022with respect to claims 1-30 have been considered but are not persuasive. The reasons are set forth below:
Applicant's arguments and Examiner’s response:
(I) Applicant's argument 1: Applicant's argument, page 10, recites “the Office Action alleges that Khairmode discloses the claim feature "the group downlink message including information identifying the subset of UEs associated with a downlink resource configuration for retransmission of the respective SPS messages." Office Action, p. 3 (citing Khairmode, TT [0111]-[0117]). The cited section of Khairmode states that "the SPS grant for each UE may be scrambled with SPS_GROUP_C _RNTI. The C-RNTI is an identification of all UE[s] in the group for a given SPS period." Khairmode,   [0115] (emphasis added). Here, Khairmode explicitly states that the C-RNTI identifier for the SPS grant associated with the group is applied to every UE in the group and is not particular to any single UE in the group. However, independent claim 1 has been amended to recite that "each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs." This contrasts with Khairmode because an identifier is associated with a particular UE, and not to a group of UEs as a whole. Therefore, Khairmode fails to disclose "wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs," as recited in amended independent claim 1”...
(i) Examiner’s response 1: In response to the arguments as stated above, Khairmode does not explicitly teach, however, Kim teaches: wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs {fig 7, para [0063]-[0065], “The T C-RNTI is a UE identifier for use in the random access procedure. Since the NDI value of the received first resource assignment message for the T C-RNTI has no previous NDI value to compare, the received first resource assignment message identified by the T C-RNTI is considered as the resource assignment message indicative of an initial transmission. Accordingly, if it is determined at step 710 that the resource assignment message is the first downlink assignment message by the T C-RNTI, the UE considers that the NDI is toggled at step 725 as the downlink resource assignment message is indicative of an initial transmission”}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs” as taught by Kim into Khairmode in order to inform the UE that the packet received on the dynamic resource (i.e., the packet transmitted with the C-RNTI) is a new initial transmission, the NDI of the resource assignment message has to be set to an appropriate value. Therefore, the applicant’s arguments are not persuasive. 
All the remaining arguments are based on the arguments above and are responded to in full.
 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Khairmode et al (US 20160302224 A1), hereinafter, “Khairmode” in view of Kim et al (US 20100169733 A1), hereinafter, “Kim”.
Regarding claim 1, Khairmode discloses: A method for wireless communication, at a base station {para [0013]-[0016], (depicts a method to allocate a downlink SPS grant to UEs from a base station)}, comprising: 2transmitting semi-persistent scheduling (SPS) messages to a set of user 3equipments (UEs) using respective resources corresponding to each UE {para [0026]-[0029], where, a base station allocate a downlink “Semi-persistent scheduling (SPS) grant” (equivalent to SPS messages) to a group of user equipments (UEs), “SPS grant” (equivalent to resource to each UE)};
receiving, from each of a subset of UEs from the set of UEs  a negative 5acknowledgement (NACK) message associated with the SPS messages {para [0071]-[0074], (where, eNB receives ACK/NACK from the UE associated to an SPS message, in para [0082] step 408, the eNB identified a NACK)};
transmitting a group downlink control message {para [0050]-[0051], the eNB assign downlink SPS grant to the group of UE (equivalent to group downlink control message)}, the group downlink control message, including information associated with a downlink resource configuration for retransmission of the respective SPS 8messages {fig 9, para [0111]-[0117], where, the eNB send SPS grant message to the UE groups with C-RNTI where, C-RNTI is an identification of all UE in the group)},
retransmitting SPS messages to each of the subset of UEs {fig 4-5, para [0078]-[0084], in step 406 the eNB receives a NACK form the UE, based on which the eNB retransmits the plurality of bundled HARQ packets to the UE in step 410, UE is among the group of UEs, fig 9, para [0111]} using the downlink 10resource configuration {fig 9, para [0112]-[0115], where, “SPS Group allocation is activated or deactivated by the DCI format in the PDCCH”, see further, fig 10, para [0118]-[0122]};
Khairmode does not explicitly teach: wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs;
Kim teaches: wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs {fig 7, para [0063]-[0065], “The T C-RNTI is a UE identifier for use in the random access procedure. Since the NDI value of the received first resource assignment message for the T C-RNTI has no previous NDI value to compare, the received first resource assignment message identified by the T C-RNTI is considered as the resource assignment message indicative of an initial transmission. Accordingly, if it is determined at step 710 that the resource assignment message is the first downlink assignment message by the T C-RNTI, the UE considers that the NDI is toggled at step 725 as the downlink resource assignment message is indicative of an initial transmission”}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein each resource assignment of the downlink resource configuration corresponds to a respective identifier of a UE of the subset of UEs” as taught by Kim into Khairmode in order to inform the UE that the packet received on the dynamic resource (i.e., the packet transmitted with the C-RNTI) is a new initial transmission, the NDI of the resource assignment message has to be set to an appropriate value.
Regarding claims 2, 13, 21 and 27, Khairmode discloses: 2transmitting, to the set of UEs {para [0050]-[0051], the eNB assign downlink SPS grant to the group of UE (equivalent to group downlink control message)},  an indication of one or more rules to be applied 3to the information included in the group downlink control message {para [0005], where, the SPS message include “pre-defines UL/DL assignment” (equivalent to “rules”), see further para [0116]}, in determining the 4downlink resource configuration to be used for retransmission of the SPS messages to the 5subset of UEs {para [0006], where, “SPS includes persistent scheduling for initial transmissions and dynamic scheduling for retransmissions. In DL semi persistent scheduling, e.g., in Long Term Evolution (LTE), an eNodeB (eNB) may activate SPS using a Downlink control indicator (DCI) format in a physical downlink common control channel (PDCCH)”);
Regarding claims 3, 22 and 28, Khairmode discloses: wherein at least one rule includes evenly 2dividing a set of available resources between the UEs in the subset of UEs {para [0116], where, “the resource allocation, the MCS, and the spatial parameters for a group and all the UE in the groups are allocated in the DL SPS grant”}.  
Regarding claims 4, 14, Khairmode discloses:  wherein at least one rule includes dividing a set 2of available resources between the UEs in the subset of UEs  based at least in part on a 3number of resource blocks that are associated with each UE in the subset of UEs {para [0116], where, “the resource allocation, the MCS, and the spatial parameters for a group and all the UE in the groups are allocated in the DL SPS grant”, see further [0111]}.  
Regarding claims 5, 16, 24 and 29,  Khairmode discloses: 2transmitting, to the set of UEs an indication of a set of available downlink 3resource configurations to be applied to the information included in the group downlink 4control message in determining the downlink resource configuration to be used for 5retransmission of the SPS messages to the subset of UEs {para [0006], “SPS includes persistent scheduling for initial transmissions and dynamic scheduling for retransmissions. In DL semi persistent scheduling, an eNodeB (eNB) may activate SPS using a Downlink control indicator (DCI) format in a physical downlink common control channel (PDCCH)”}).
Regarding claims 6, 17, 25 and 30, Khairmode discloses:  Attorney Docket No. PN655.01 (93519.2123)Qualcomm Ref. No. 181317 2selecting from a preconfigured table a set of available downlink resource 3configurations to be applied to the information included in the group downlink control 4message in determining the downlink resource configuration to be used for retransmission of 5the SPS messages to the subset of UEs {para [0050]-[0051], the eNB assign downlink SPS grant to the group of UE (equivalent to group downlink control message)}. 
Regarding claim 7, Khairmode discloses: 1The method of claim 1, further comprising:  2configuring the group downlink control message to indicate {para [0005], where, the SPS message include “pre-defines UL/DL assignment” (equivalent to “rules”), see further para [0116]} a number of 3resource blocks that are associated with each UE in the subset of UEs {fig 5, para [0089], RB group 303, where, “The UE finds the resource block allocation in the PDSCH, after reading the PDCCH”}.
Regarding claim 8, Khairmode discloses: 1wherein the information associated with the 2downlink resource configuration comprises a bitmap corresponding to which UEs in the set 3of UEs that NACK messages were received from and which UEs in the set of UEs that 4acknowledgement (ACK) messages were received from {fig 7, para [0148], where, “SPS scheduling of the downlink data transmission, if the transmission format determined by DCI for SPS activation is a new data, UE receives new data on resource assigned by SPS, until UE fails to decode the received new data and transmit corresponding NACK information, UE receives retransmitted old data on resource assigned by SPS”, fig 8, para [0099]).
Regarding claims 9, 19, Khairmode discloses: 12transmitting the SPS messages  using a first modulation and coding scheme 3(MCS) {fig 7 and 9, para [0096]-[0097], where, “a new resource allocation, an MCS, and spatial parameters may be applicable only to the new transmission HARQ packets for the HARQ process, as per the new (consecutive) SPS grant”}; and  4retransmitting the SPS messages using a second MCS that is different from the 5first MCS {fig 7 and 9, para [0112]-[0113], where, “the grant allocated to the whole group for a given MCS”}.  
Regarding claim 10, Khairmode discloses: 12transmitting a first uplink resource configuration {para [0005]}, to trigger uplink SPS 3messages from the set of UEs 4receiving the uplink SPS messages from the set of UEs {para [0049], where, eNB receives uplink SPS message with ACK/NACK), 5determining that at least one uplink SPS message from at least one respective 6UE from the set of UEs was not received {para [0071]-[0074], (where, eNB receives ACK/NACK from the UE associated to an SPS message, in para [0082] step 408, the eNB identified a NACK)}; 7transmitting a second uplink resource configuration including information 8indicating an uplink resource configuration for retransmission of uplink SPS messages by the 9at least one respective UE {para [0071]-[0074], (where, eNB receives ACK/NACK from the UE associated to an SPS message, in para [0082] step 408, the eNB identified a NACK)}; and  10receiving the retransmission of uplink SPS messages from the at least one 11respective UE {para [0071]-[0074], (where, eNB receives ACK/NACK from the UE associated to an SPS message, in para [0082] step 408, the eNB identified a NACK)}.
Regarding claim 11, Khairmode discloses: wherein the group downlink control message 2includes a group common physical downlink control channel (GC-PDCCH) message {fig 9, para [0112], where, “SPS Group allocation is activated or deactivated by the “DCI format in the PDCCH” (equivalent to GC-PDCCH)}.

Regarding claim 12, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the SPS configuration messaging method, and the rejection to claim 1 is applied hereto.
Regarding claims 15 and 23, Khairmode discloses: wherein at least one rule includes dividing a 2set of available resources between one or more UEs {para [0116], where, “the resource allocation, the MCS, and the spatial parameters for a group and all the UE in the groups are allocated in the DL SPS grant”} in a subset of UEs transmitting NACK 3messages (Sun: para [0091]), the dividing based at least in part on a number of resource blocks that are 4associated with each UE in the subset of UEs {para [0071]-[0074], (where, eNB receives ACK/NACK from the UE associated to an SPS message, in para [0082] step 408, the eNB identified a NACK)}.
Regarding claim 18, Khairmode discloses: 1The method of claim 12, further comprising: 2decoding the group downlink control message {fig 7, para [0112]} to identify a number of resource 3blocks that are associated with the UE {fig 5, para [0089]}. 
Regarding claims 20 and 26, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define and processing communication information related to SPS configuration messaging apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Khairmode discloses the memory and the processor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461